                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HOWARD HUDSON, III,                                     CIVIL ACTION
              Plaintiff,

               v.

 CHEYNEY UNIVERSITY OF                                   NO. 14-2552
 PENNSYLVANIA,
               Defendant.

                                         ORDER

       AND NOW, this 14th day of December, 2018, upon consideration of Defendant Cheyney

Univesity’s [sic] Motion for Summary Judgment (Document No. 48, filed May 1, 2018),

Plaintiff Howard Huson [sic] III’s Response to Defendant Cheyney University’s Motion for

Summary Judgment (Document No. 52, filed June 12, 2018), and Defendant Cheyney

University’s Reply in Support of Its Motion for Summary Judgment (Document No. 54, filed

June 27, 2018), for the reasons set forth in the Memorandum dated December 14, 2018, IT IS

ORDERED that Defendant Cheyney Univesity’s [sic] Motion for Summary Judgment is

GRANTED.

       IT IS FURTHER ORDERED that JUDGMENT IS ENTERED in FAVOR of

defendant, Cheyney University of Pennsylvania, and AGAINST plaintiff, Howard Hudson III.




                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.
